Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendments
Applicant’s arguments with respect to claims 14-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14, 17-19, 21, 24-26, 28, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Buer (USP 9813236; hereinafter Buer) in view of Walrath et al. (US 2008/0184355; hereinafter Walrath), Igoe et al. (Beginning NFC; hereinafter Igoe) and Lam et al. (US 2005/0138387; hereinafter Lam).
Regarding claims 14, 21, and 28 Buer teaches: A method, system, and a non-transitory computer-readable storage medium having computer-readable program code stored thereon, the computer-readable program code including instructions which when executed by a processor circuit of a client device cause the processor circuit to perform operations comprising: receiving, by an application executing on the processor circuit, a request to access a digital service (Fig. 1-2, Col 3 line 62-Col 4 line 21, Col 7 line 11-26);
performing, by the application, a first authentication by verifying that a first set of encrypted data is associated with a user account (Col 4 line 29-31, Col 4 line 43-55, Col 7 line 23-43, Col 8 line 20-39, Col 8 line 47-49);
requesting, by the application, a second authentication from a contactless card (Fig. 1-2, Col 7 line 27-37, Col 7 line 44-46), wherein the contactless card is activated by a magnetic field of the client device (Col 5 line 4-18, Col 5 line 31-35, Col 7 line 47-59);

performing, by the application, the second authentication based on the second set of encrypted data (Col 7 line 23-43, Col 8 line 20-49);
authorizing, by the application, access to the digital service in response to the first and second authentication (Col 8 line 47-49);
Buer does not teach: periodically providing, by the application, a series of periodic status requests to the contactless card... 
receiving, by the application, a corresponding series of communication responses delivered via an antenna of the contactless card in response to the series of periodic status requests...
continuously providing, by the application, access to the digital service, without requiring re-authentication, based on the corresponding series of communication responses received from the contactless card;
and discontinuing, by the application, the access to the digital service when the corresponding series of communication responses from the contactless card are not received by the application.
However, in the same field of endeavor, Walrath teaches: periodically providing, by the application, a series of periodic status requests to the contactless card (Fig. 1-2, 0005, 0021)... 

continuously providing, by the application, access to the digital service, without requiring re-authentication, based on the corresponding series of communication responses received from the contactless card (Fig. 1-2, 0021, 0023);
and discontinuing, by the application, the access to the digital service when the corresponding series of communication responses from the contactless card are not received by the application (Fig. 1-2, 0021, 0023).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 14, 21, and 28 disclosed by Buer by including continuous access without requiring re-authentication as disclosed by Walrath. One of ordinary skill in the art would have been motivated to make this modification to improve security by disabling computer functions when a user is out of range (Walrath 0009).
Buer nor Walrath teach: ...and is communicated by the contactless card in a near-field communication (NFC) data exchange format (NDEF) message in response to the contactless card coming into a communication range of the client device;
...by energizing an NFC interface and an antenna to perform one or more NFC read operations with the contactless card;
...wherein the series of communication responses are received in one or more NDEF messages communicated by the contactless card;
However, in the same field of endeavor, Igoe teaches: receiving, by the application and from the contactless card, a second set of encrypted data...and is communicated by the 
...by energizing an NFC interface and an antenna to perform one or more NFC read operations with the contactless card (Pg. 14 “How NFC Operates”);
...wherein the series of communication responses are received in one or more NDEF messages communicated by the contactless card (Pg. 14-15 “NFC Data Exchange Format (NDEF)”);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 14, 21, and 28 disclosed by Buer in view of Walrath by including NDEF messages as disclosed by Igoe. One of ordinary skill in the art would have been motivated to make this modification as a simple substitution of one know element for another to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Buer also does not teach: receiving, by the application and from the contactless card, a second set of encrypted data based on a cryptographic algorithm and a diversified key stored in a memory of the contactless card...
However, in the same field of endeavor, Lam teaches: receiving, by the application and from the contactless card, a second set of encrypted data based on a cryptographic algorithm and a diversified key stored in a memory of the contactless card (0027-0032)...	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 14, 21, and 28 disclosed by Buer by including generating encrypted data on the card via a stored key and algorithm as disclosed by Lam. One 
Regarding claims 17, 24, and 31 Buer in view of Walrath, Igoe, and Lam teaches all the limitations of claims 14, 21, and 28. Buer further discloses: providing the second authentication to a second client device to enable access to a digital service operating on the second client device (Fig. 1, Col 3 line 62-Col 4 line 21, Col 5 line 49-55, Col 7 line 11-26, Col 7 line 47-Col 8 line 13).
Regarding claims 18 and 25, Buer in view of Walrath, Igoe, and Lam teaches all the limitations of claims 14 and 24. Buer further discloses: wherein the client device is one of: a mobile device, a personal computer, and an external contactless card reader and wherein the second client device is a personal computer (Col 3 line 62-Col 4 line 6).
Regarding claims 19, 26, and 32 Buer in view of Walrath, Igoe, and Lam teaches all the limitations of claims 18, 25, and 28. Buer further discloses: requesting, by the application, the second authentication from the client device (Fig. 1-2, Col 3 line 62-Col 4 line 6, Col 7 line 27-37, Col 7 line 44-46);
receiving, by the application, the second set of encrypted data from the communications interface of the contactless card in response to the request for the second authentication (Col 7 line 47-Col 8 line 13);
and sending, by the application, the second set of encrypted data to a server to receive the verification of the user account based on the second set of encrypted data (Col 8 line 20-34, Col 8 line 40-49).
Claims 15-16, 22-23, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Buer in view of Walrath, Igoe, and Lam as applied to claims 14, 21, and 28 above, and further in view of Royston et al. (USP 9413430; hereinafter Royston).
Regarding claims 15, 22, and 29, Buer in view of Walrath, Igoe, and Lam teaches all the limitations of claims 14, 21, and 28.
Buer in view of Walrath, Igoe, and Lam does not teach: determining, by the application, the contactless card is inactive when a signal strength of the contactless card is below a predetermined threshold value.
However, in the same field of endeavor, Royston teaches: determining, by the application, the contactless card is inactive when a signal strength of the contactless card is below a predetermined threshold value (Col 7 line 52-Col 8 line 29, Col 8 line 63-Col 9 line 4, Col 10 line 6-24).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 15, 22, and 29 disclosed by Buer in view of Walrath, and Lam by including a signal strength threshold as disclosed by Royston. One of ordinary skill in the art would have been motivated to make this modification to maintain reliable communications in a contactless communications environment (Royston Col 1 line 65-Col 2 line 10).
Regarding claims 16, 23, and 30 Buer in view of Walrath, Lam, and Royston teaches all the limitations of claims 15, 22, and 29. Royston further discloses: providing to a user, via a graphical user interface of the client device, the signal strength of the contactless card (Col 8 line 1-14, Col 8 line 63-Col 9 line 4, Col 10 line 6-24).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Buer in view of Walrath, Igoe, and Lam as applied to claim 14 above, and further in view of Spodak et al. (US 2012/0074232; hereinafter Spodak).
Regarding claim 20, Buer in view of Walrath, Igoe, and Lam teaches all the limitations of claim 14. Buer further discloses: wherein processing circuitry of the communications interface of the contactless card supports at least one of near field communication (NFC), Bluetooth, and Wi-Fi (Col 5 line 4-18)...
Buer in view of Walrath, Igoe, and Lam does not teach: and wherein the second set of encrypted data includes at least one of: an encrypted expiration date, an encrypted billing address, and an encrypted card verification value (CVV) associated with the user account.
However, in the same field of endeavor, Spodak teaches: and wherein the second set of encrypted data includes at least one of: an encrypted expiration date, an encrypted billing address, and an encrypted card verification value (CVV) associated with the user account (0087).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 20 disclosed by Buer, Walrath, and Lam by including an encrypted CVV, billing address, or expiration date as disclosed by Spodak. One of ordinary skill in the art would have been motivated to make this modification as a simple substitution of one know element for another to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Claims 27 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Buer in view of Walrath, Igoe, and Lam as applied to claims 21 and 28 above, and further in view of Phillips (US 2009/0026277; previously of record and hereinafter Phillips)
Regarding claims 27 and 33, Buer in view of Walrath, Igoe, and Lam teaches all the limitations of claims 21 and 28.
Buer in view of Walrath, Igoe, and Lam does not teach: a physical covering over the client device, the physical covering including a slot through an end wall of the physical covering, the slot defining a set of walls operable to house the contactless card, wherein the slot is disposed along a backside of the client device.
However, in the same filed of endeavor, Phillips teaches: a physical covering over the client device, the physical covering including a slot through an end wall of the physical covering, the slot defining a set of walls operable to house the contactless card, wherein the slot is disposed along a backside of the client device (Abs., Fig. 1-5, 0029).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of claims 27 and 33 disclosed by Buer in view of Walrath, Igoe, and Lam by including a receptacle for a contactless card as disclosed by Phillips. One of ordinary skill in the art would have been motivated to make this modification through use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brands (US 2014/0215218) discloses methods and systems for providing access to a remote computing service via authentication using an NFC smart card and mobile phone communicating NDEF messages.
Ehrensvard (US 2014/0357187) discloses methods and systems for authentication via a OTP provided by an NFC smartcard through NDEF messages.
Marien (US 2015/0189505) discloses methods and systems for authentication via a OTP provided by an NFC token through NDEF messages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575. The examiner can normally be reached Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.R./Examiner, Art Unit 3685    

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685